IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,         : No. 55 EAL 2022
                                      :
                   Respondent         :
                                      : Petition for Allowance of Appeal
                                      : from the Order of the Superior Court
             v.                       :
                                      :
                                      :
DARRYL SEALS, PETITITONER             :

COMMONWEALTH OF PENNSYLVANIA,         : No. 56 EAL 2022
                                      :
                   Respondent         :
                                      : Petition for Allowance of Appeal
                                      : from the Order of the Superior Court
             v.                       :
                                      :
                                      :
DARRYL SEALS,                         :
                                      :
                   Petitioner         :

COMMONWEALTH OF PENNSYLVANIA,         : No. 57 EAL 2022
                                      :
                   Respondent         :
                                      : Petition for Allowance of Appeal
                                      : from the Order of the Superior Court
             v.                       :
                                      :
                                      :
DARRYL SEALS,                         :
                                      :
                   Petitioner         :


                                 ORDER



PER CURIAM
     AND NOW, this 6th day of July, 2022, the Petition for Allowance of Appeal is

DENIED.




                [55 EAL 2022, 56 EAL 2022 and 57 EAL 2022] - 2